Banke, Judge.
This is an action by the appellant to recover for damage to his automobile allegedly caused by a collision with a vehicle driven by the appellee. The appeal is from the denial of the appellant’s motion to strike the appellee’s answer and to enter default judgment as sanction for the appellee’s failure to respond to interrogatories. The appellee has moved to dismiss. Held:
As the case is still pending in the trial court, the order appealed from is not final and is therefore not subject to direct appeal pursuant to Code Ann. § 6-701 (a) (1). Because the appellant has not followed the procedures for interlocutory appeal set forth in Code Ann. § 6-701 (a) (2), this court has no jurisdiction to consider the case at the present time, and the appellee’s motion to dismiss must be granted. See generally Middleton v. State Farm Life Ins. Co., 143 Ga. App. 176 (237 SE2d 684) (1981).

Appeal dismissed.


McMurray, P. J., and Birdsong, J., concur.

*722Decided June 24, 1982.
L. B. Kent, for appellant.
John C. Swearingen, Jr., for appellee.